Citation Nr: 1703798	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for diverticulitis.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Counsel
INTRODUCTION

The Veteran had active service from January 1967 to January 1971 in the Air Force and August 1974 to August 1978 in the Army, plus additional service in the Air National Guard and Army Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter the Agency of Original Jurisdiction (AOJ)).

In July 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file.

These issues were previously before the Board in May 2014 and were remanded for further development. Specifically, the Board requested periods of service in the Air National Guard and Army Reserves be verified, identified private medical records be obtained, and a VA examination be provided. As will be discussed in detail below, all the requested development was not completed and additional remand is required. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the prior May 2014 remand, the Board requested the dates of the Veteran's active (ACDTURA) and inactive duty (INACDUTRA) periods of service in the Army Reserves be confirmed. In July 2014, the AOJ requested these records from the United States Army Reserves. That same month, the Army Reserves responded to indicate the records were in the possession of the HQ AFPC/DPSSR. In August 2014, the AOJ requested these records from the HQ AFPC/DPSSR, however no response was received.
VA regulations provide that the VA will make as many requests as are necessary to obtain relevant records in the custody of a federal agency. 38 C.F.R. § 3.159(c)(2). In this case, the Veteran's records relating to his periods of service in the Army Reserves are in the possession of a federal agency. Additionally, these records are highly relevant to the issue on appeal. The Veteran is seeking service connection for diverticulitis and hypertension. Medical records suggest the Veteran was first diagnosed with both disorders in approximately 2001. The records suggest the Veteran served in the Army Reserves from approximately May 1993 to December 2006. Accordingly, the disorders on appeal may have begun during a period of ACDUTRA or INACDUTRA with the Army Reserves. Additional remand is therefore required in order to obtain these highly relevant records in the possession of a federal agency.

Accordingly, the case is REMANDED for the following action:

1. Obtain the records confirming the dates of the Veteran's periods of ACDUTRA and INACDUTRA in the Army Reserves from May 1993 to December 2006, especially all records relating to the year 2001. Records should be requested from all appropriate databases, including HQ AFPC/DPSSR. All attempts to obtain the requested records should be fully documented in the claims file.

2. After obtaining the identified records, readjudicate the claims for service connection. If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board. 	

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




